Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-20-2005

Joseph v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 04-2885




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Joseph v. Atty Gen USA" (2005). 2005 Decisions. Paper 468.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/468


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                      No: 04-2885

                                     ____________

                              MARC HILAIRE JOSEPH,

                                            Petitioner

                                            v.

                     ALBERTO GONZALES,* Attorney General
                         of the United States of America,

                                                          Respondent

         *Substituted pursuant to Federal Rule of Appellate Procedure 43(c)(2)

                      ___________________________________

                                On Petition for Review
                        from the Board of Immigration Appeals
                                  (No. A40-135-340)


                                 Argued July 14, 2005

                Before: SLOVITER, McKEE, and WEIS, Circuit Judges




                ORDER AMENDING SLIP OPINION AND JUDGEMENT


The slip opinion should be amended with the following correction:

      Section V. Conclusion should read as follows:

      For the reasons set forth above, we believe a genuine issue of material fact
     exists as to Joseph’s derivative citizenship claim, and we will therefore
     grant his petition for review, vacate the order of the BIA and remand the
     case to the United States District Court for the District of New Jersey for
     further proceedings. Footnote 19 should be deleted.

     An amended opinion and judgment shall be issued.




                                  /s/ Theodore A. McKee
                                     CIRCUIT JUDGE


DATED: September 20, 2005